W. D. Pontee, J.,
dissenting:
That a mere confession of judgment to a bona fide creditor, by a debtor, for the purpose of giving such creditor a preference, is not invalid as an act done to hinder and delay creditors, is well settled. The auditor has found as a fact that the judgment of Agnes C. Dailey against her husband was given for an honest debt, and that finding eliminates from our inquiry any question as to the consideration given for the original judgment note. It only remains to be considered whether the-judgment upon this note was collusively entered by the parties thereto for the purpose of hindering, delaying and defrauding-the creditors of the defendant. The mere giving of the judgment for the purpose of preferring the creditor is not sufficient to sustain a finding of fraud or collusion in the transaction: Banking Company v. Fuller, 110 Pa. 156. There must be-additional evidence of something which may be considered, either in itself or in its connection with the circumstances, a-badge of fraud; and what evidence would be sufficient for that purpose must, in each case, be dependent upon the peculiar-circumstances: Bunn v. Ahl, 29 Pa. 387; Werner v. Zierfuss, 162 Pa. 360. There must be something which is a step in the: process of carrying the fraudulent intention into effect. The-auditor has found that “the confession of the judgment by-Jonathan Dailey to his wife was made in 1896, at or near the-time the note was entered of record; that the same was fraudulent and collusive between Jonathan Dailey and A. C. Dailey, the claimant, and was made and entered in fraud of the creditors of Jonathan Dailey.” And again: “Third. That from the statements made by the debtor, Jonathan Dailey, both before and after he entered the judgment in favor of his wife, the judgment was fraudulently confessed and given to hinder, delay and defraud his creditors.” We have here specific findings by the auditor that the entry of the judgment was fraudulent and collusive between Jonathan Dallej^ and the appellant, *513and that it was entered to hinder, delay and defraud the creditors of Jonathan Dailey; which findings of fact the learned court below, after a careful examination of the testimony, has approved. When facts are thus found by an auditor and approved by the court below, they are not to be set aside or disregarded unless clearly erroneous. If these findings are sustainable, the judgment, under the statute of 13 Elizabeth, is invalid as to creditors.
Was there sufficient evidence to sustain these findings of fact? The appellant testified that she never had the note upon which this judgment was entered in her possession, or knew of its existence until after the judgment had been confessed upon it, and she fixes the date when judgment was entered upon it as in 1892; her husband testifies that he never delivered this note to his wife, and at first said that he wrote the note in 1892 but subsequently admitted that he might have written it in 1896, at the time he entered judgment upon it. Whether he wrote the note in 1892, and kept it in his possession, without his wife’s knowledge, or wrote it in Williamsport at the time he confessed judgment on it, he was at the time he entered that judgment acting as the agent of his wife, his knowledge was her knowledge and his ac.t was her act. When .the appellant asserts her rights under this judgment, she must accept the judgment bound by the acts of her agent in the matter. She cannot claim the fruits of his fraud and escape the consequences of the fraudulent act: Werner v. Zierfuss, supra; Hughes v. The Bank, 110 Pa. 428. On July 2, 1896, Jonathan Dailey received from Mary High a judgment, note in her favor, made by said Jonathan Dailey, and at that time agreed and undertook to file said note and have judgment entered against himself at the office of the protbonotary in Williams-port on July 3, 1896, and on the day last named he took said note to the office of the prothonotary and instead of entering the High note, as he had agreed, he entered the judgment in favor of his wife, which is now the subject of controversy, and, in violation of his agreement, held the High note until July 6, when he entered judgment upon it. This was an actual fraud upon Mary High, one of his creditors, and the fraud of an agent, in a civil point of view, is the fraud of the principal, so far as to prevent the principal from deriving any benefit from *514the fraudulent act: Musser v. Hyde 2 W. & S. 314; Jones v. National Building Association, 94 Pa. 215. At the very time the husband perpetrated this fraud upon Mary High, of which his wife is presumed to have knowledge, he was negotiating with W. N. Bear, administrator, with a view to procuring Bear to satisfy a valid lien which he held on the property of another owner, which land Dailey desired to buy, and to accept instead of said security the judgment note of Dailey. Bear had examined the record on the 1st or 2d of July; on the 3d the judgment in favor of Dailey’s wife was entered, and, two other judgments were subsequently entered. On the 30th of July, when Bear was induced to release his lien, which was a valid security, upon the property of another owner, and accept Dailey as his debtor, we have it upon the testimony of two witnesses that Dailey assured Bear that the record was in the same condition that it had been at the time Bear examined it. The testimony of the appellant and her husband was so shifting and uncertain as to excite the reasonable suspicions of the auditor and justify his finding that they were acting in collusion throughout the whole transaction. The question is not whether we would have found the same way if we bad been in his place, but whether there is evidence sufficient to justify his finding. For these reasons I would affirm the judgment of the learned court below.